IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-60622
                         Summary Calendar


DAVID GRAY,

                                         Plaintiff-Appellant,

versus

JAMES V. ANDERSON, Commissioner - MDOC;
E. L. SPARKMAN, Warden - MCCF; JUSTIN HALL,
Director for Private Prisons - MDOC & MCCF;
ANN LEE, Director of Offender Services - MDOC;
WACKENHUT CORRECTION CORPORATION; LEASA AGNUE;
DREDRIA PHILLIPS; VANDIVER,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 3:00-CV-9-P
                      --------------------
                        February 10, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     David Gray, a Mississippi prisoner (# 01440), seeks leave

to proceed in forma pauperis (“IFP”) on appeal following the

district court’s dismissal of his 42 U.S.C. § 1983 complaint for

failure to state a claim upon which relief can be granted, under

28 U.S.C. § 1915(e)(2)(B)(ii).   By moving for IFP, Gray is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60622
                                 -2-

challenging the district court’s certification that he should not

be granted IFP status because his appeal is not taken in good

faith.    See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997);

28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a).

     Gray has effectively abandoned any claims that defendants

Anderson, Sparkman, Hall, Lee, and the Wackenhut Correction

Corporation violated his rights by refusing to transfer him back

to a prison much closer to his aging and ailing parents.     See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     Gray continues to argue that defendants Vandiver, Agnew**,

and Phillips violated his due process rights by causing the

confiscation of many of his personal items upon his arrival at

the Marshall County Correctional Facility (“MCCF”) in May 1999

and the destruction or loss of that property in October 1999.

Although it is not disputed that this confiscation and

destruction was undertaken pursuant to prison policy, rather

than because of the “random” and “unauthorized” acts of the

defendants, Gray has not demonstrated that either the policy or

the defendants’ actions violated the Due Process Clause.     See

Logan v. Zimmerman Brush Co., 455 U.S. 422, 435-36 (1982);

Alexander v. Ieyoub, 62 F.3d 709, 712-13; cf. Parratt v. Taylor,

451 U.S. 527, 541-44 (1981).   Gray suggests that the destruction

of his property violated his constitutional rights only because,



     **
        Lesha Agnew’s name is misspelled as “Leasa Agnue” in the
official caption.
                           No. 02-60622
                                -3-

for an inmate like Gray who is serving a life sentence, prison is

his “home” and because he had litigation regarding the property

pending at the time it was destroyed.

     Gray has failed to show that the claims that were dismissed

present nonfrivolous issues for appeal.    Accordingly, we uphold

the district court’s order certifying that the appeal is not

taken in good faith.   Gray’s request for IFP status is DENIED,

and his appeal is DISMISSED as frivolous.    See Baugh, 117 F.3d

at 202 & n.24; 5TH CIR. R. 42.2.   The dismissal of this appeal as

frivolous and the district court’s dismissal of the complaint as

frivolous and for failure to state a claim both count as strikes

for purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons,

103 F.3d 383, 388 (5th Cir. 1996).    In Gray v. Turner,

No. 00-60353 (5th Cir. Nov. 2, 2000) (unpublished), this court

affirmed the district court’s dismissal as frivolous of another

civil rights complaint by Gray, which counted as a prior strike.

Id. at 387.   He has now accumulated three strikes.   Accordingly,

Gray may not proceed IFP in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.     See 28 U.S.C.

§ 1915(g).

     Gray’s motion for appointment of counsel is DENIED.

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; THREE-STRIKES BAR

IMPOSED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.